Citation Nr: 1616487	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-00 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to December 1981 and from January 1982 to January 1989.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a local RO in October 2012, and a copy of the hearing transcript has been associated with the claims file.  

This matter was previously remanded by the Board in January 2013.  As discussed below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is required to ensure proper development of the Veteran's claim prior to adjudication by the Board.  Specifically, an addendum opinion must be obtained which properly considers all the relevant evidence of record, including the medical literature evidence identified by the Veteran's representative in the March 2016 Informal Hearing Presentation (IHP).  

When VA undertakes to provide an examination or opinion, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The proper remedy when the Board relies on an inadequate medical examination and provides an inadequate statement of reasons or bases is remand.  Id. at 123-24.  Moreover, if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate.  38 C.F.R. § 4.2 (2015).  

The August 2013 VA examiner concluded that the Veteran's sleep apnea is less likely as not due to active service given that service treatment records and available medical records within two years of separation are silent for sleep apnea or objective evidence of a sleep study.  Additionally, the VA examiner concluded that the Veteran's sleep apnea is not due to or aggravated by PTSD based upon a review and discussion of medical literature which showed that obstructive sleep apnea-hypopnea is characterized by recurrent episodes of upper airway collapse and obstruction during sleep.  The examiner noted that there was no objective data to support the Veteran's claim of sleep apnea as secondary to PTSD, as PTSD does not cause or aggravate the pathophysiology of sleep apnea.  

Notably, the March 2016 IHP references a May 2015 study by the American Academy of Sleep Medicine which suggests a relationship between PTSD and sleep apnea based upon findings showing an increased probability of sleep apnea in veterans with increasingly severe PTSD symptoms.  The study suggests that one possibility is that the chronic stress from PTSD increases the likelihood of developing sleep apnea, although the authors note that longitudinal studies are needed to help parse out the temporal relationship of sleep apnea and PTSD.  

Generally, an attempt to establish a medical nexus between service and a disease or an injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998).  However, the August 2013 VA examiner's opinion that there was "no objective data" to support a claim of sleep apnea as secondary to PTSD is inconsistent with the medical study cited by the Veteran's representative in the March 2016 IHP.  Therefore, the Board finds that the August 2013 VA examiner's opinion is inadequate to decide the Veteran's claim.  As such, an additional remand is required for the Board to obtain an adequate VA opinion.  See 38 C.F.R. § 3.159(c)(4) (2015).  

In any event, the medical journal evidence cited within the March 2016 IHP has not been considered by the AOJ in the first instance; therefore, this also must be accomplished upon remand.  See 38 C.F.R. § 20.1304(c) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the August 2013 VA examiner, or a similarly qualified VA examiner, for an addendum opinion regarding the Veteran's claim of entitlement to service connection for sleep apnea, to include as secondary to PTSD.  

The entire claims file, including a copy of this remand, must be made available to the examiner, and the examination report should include a review of such records.   All appropriate tests and studies should be accomplished, including a full VA examination if deemed necessary by the examiner, and all clinical findings with complete supporting rationales should be reported in detail.  

The examiner should provide an opinion as to the following:  

(i)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea is proximately due to service-connected PTSD?  

(ii)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea has been aggravated by service-connected PTSD?  

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

In providing the requested opinions, the examiner should consider, address, and reconcile the complete evidence of record, including the referenced May 2015 study by the American Academy of Sleep Medicine which suggests a relationship between PTSD and sleep apnea.  

2.  Following the above development, review the resulting examination report and opinion to ensure its adequacy and compliance with the above directive.  If any opinion rendered is inadequate, take any corrective action deemed necessary.  

3.  Readjudicate the Veteran's claim with consideration of all additional evidence associated with the claims file.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate time for response before returning the matter to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




